

	

		III

		109th CONGRESS

		2d Session

		S. RES. 436

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2006

			Mr. McCain (for himself,

			 Mr. Lugar, Ms.

			 Collins, Mr. Lieberman,

			 Mr. Ensign, Mr.

			 Menendez, and Mr. Martinez)

			 submitted the following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Urging the Federation Internationale de

		  Football Association to prevent persons or groups representing the Islamic

		  Republic of Iran from participating in sanctioned soccer matches.

		  

	

	

		Whereas, since 1984, the Islamic Republic of Iran has been

			 identified by the Department of State as an active sponsor of terrorism;

		Whereas an Iran capable of deploying nuclear weapons

			 constitutes a threat to international peace and security;

		Whereas, in July 2003, the Iranian Ministry of Defense

			 confirmed the results of a successful test of an intermediate range ballistic

			 missile that is capable of striking Israel;

		Whereas, since February 2003, Iran has—

			(1)consistently

			 misled the United Nations, the International Atomic Energy Agency, the European

			 Union, and the United States about the scope of its nuclear activities;

			 and

			(2)taken steps to

			 produce weapons-grade uranium;

			Whereas top officials of Iran have repeatedly threatened

			 the United States, including—

			(1)Ayatollah Ali

			 Khamenei, who stated in June 2004 that [t]he world of Islam has been

			 mobilized against America for the past 25 years. The peoples call, death

			 to America. Who used to say death to America? Who, besides the Islamic

			 Republic and the Iranian people, used to say this? Today, everyone says

			 this.;

			(2)members of the

			 parliament of Iran who, on October 2004, shouted Death to

			 America as that body unanimously approved legislation requiring the

			 Government to resume uranium enrichment; and

			(3)President

			 Ahmadinejad, who stated on October 2005 that God willing, with the force

			 of God behind it, we shall soon experience a world without the United States

			 and Zionism, and referred to a world without the United States as

			 a possible goal and slogan;

			Whereas the Iranian President, Mahmoud Ahmadinejad, in an

			 October 26, 2005, address at the World Without Zionism conference in Tehran,

			 declared that—

			(1)Israel is

			 a disgraceful blot [on] the face of the Islamic world;

			(2)Israel

			 must be wiped off the map; and

			(3)anybody

			 who recognizes Israel will burn in the fire of the Islamic nation’s

			 fury;

			Whereas President Ahmadinejad also stated on December 8,

			 2006, that If the Europeans are honest they should give some of their

			 provinces in Europe . . . to the Zionists, and the Zionists can establish their

			 state in Europe;

		Whereas Iran supports and provides funds to terrorist

			 groups that are determined to destroy the State of Israel;

		Whereas an estimated 6,000,000 Jews were killed in the

			 Nazi Holocaust;

		Whereas President Ahmadinejad has denied the existence of

			 the Holocaust on numerous occasions, including—

			(1)on December 8,

			 2005, when at an Islamic conference in Mecca, Saudi Arabia, he declared that

			 Some European countries insist on saying that Hitler killed millions of

			 innocent Jews in furnaces . . . although we don’t accept this claim;

			 and

			(2)on December 14,

			 2005, when on Iranian television, he remarked that They have invented a

			 myth that Jews were massacred and place this above God, religions and the

			 prophets;

			Whereas it is a crime in the Federal Republic of Germany

			 to deny the existence of the Holocaust;

		Whereas on June 9, 2006, the Federation Internationale de

			 Football Association (referred to in this preamble as FIFA)

			 World Cup soccer tournament is scheduled to begin in the Federal Republic of

			 Germany;

		Whereas the Islamic Republic of Iran is a member of FIFA,

			 and the Iranian national team is scheduled to play its opening match on June

			 11, 2006, in Nuremberg, Germany, which was the site of war crimes tribunals

			 that tried Nazi leaders for atrocities and genocide against Jews during the

			 Holocaust;

		Whereas the International Olympic Committee barred the

			 Republic of South Africa from the Olympics until 1992, when the country

			 repealed all of its apartheid laws during the previous year;

		Whereas, in October 1964, FIFA suspended the national

			 soccer team of South Africa from international competition until the Government

			 of South Africa ended its policy of apartheid in 1991;

		Whereas, on May 30, 1992, in a resolution imposing

			 diplomatic and economic sanctions on Yugoslavia, the United Nations Security

			 Council called on member states of the United Nations to take the

			 necessary steps to prevent the participation in sporting events on their

			 territory of persons or groups representing Yugoslavia.;

		Whereas, in 1992, the Union of European Football

			 Associations banned Yugoslavia from participating in the European soccer

			 championships and prevented it from participating in the 1994 World Cup

			 qualifying matches; and

		Whereas Article 3 of the Regulations Governing the

			 Application of the FIFA Statutes states that Discrimination of

			 any kind against a country, private person or groups of people on account of

			 ethnic origin, gender, language, religion, politics or any other reason is

			 strictly prohibited and punishable by suspension or expulsion.: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)condemns the

			 terrible statements issued by the Iranian president and demands that he

			 repudiate them;

			(2)calls on the

			 United Nations Security Council and all countries to prevent Iran from

			 acquiring nuclear weapons;

			(3)strongly urges

			 the Federation Internationale de Football Association (referred to in this

			 resolution as FIFA) to ban persons or groups representing the

			 Islamic Republic of Iran from sanctioned international sporting competition,

			 including the 2006 FIFA World Cup, until such time that Iran—

				(A)rescinds its

			 position disavowing the Holocaust;

				(B)repudiates its

			 calls for the eradication of the State of Israel;

				(C)ends its support

			 for terrorism; and

				(D)ceases its

			 pursuit of nuclear weapons; and

				(4)calls on all FIFA

			 members to support such actions within the appropriate FIFA governing

			 bodies.

			

